PER CURIAM.
Petitioner, James Bradley Simons, seeks review by petition for writ of certiorari of the trial court’s order granting the motion of his minor children’s maternal grandparents to intervene in a pending child custody proceeding. Respondents seek custody of the minor children pursuant to section 61.13(7), Florida Statutes (Supp.1996).
The trial court granted respondents’ petition to intervene without conducting an evi-dentiary hearing to first determine their standing to seek custody as provided by section 61.13(7). In Anderson v. Garcia, 673 So.2d 111 (Fla. 4th DCA 1996), we said:
[S]eetion 61.13(7) does not provide per se standing to all grandparents seeking to affect their grandchildren’s custody arrangements. On remand, Appellants still have the burden of demonstrating that they meet the requirements of section 61.13(7) before pursuing their custody claims.
673 So.2d at 112. The trial court departed from the essential requirements of law when it granted respondents’ petition for intervention without first conducting a hearing on standing. We therefore quash the order of intervention and remand this cause for further proceedings consistent herewith.
CERTIORARI GRANTED.
GLICKSTEIN, DELL and FARMER, JJ., concur.